DETAILED ACTION
This is an allowance of all claims filed on 12/28/2021. Claims 19 and 21 have been canceled. Claims 4-5, 18 and 20 were previously cancelled. After review, claims 1-3 and 6-17 are allowed.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Independent claims 1 and 14 recites: “the reliability level of the data item is changeable, and wherein, in order to change the data item's reliability level, the storage system management unit is to determine a different reliability zone for the data item and move the data item from the one of the reliability zones to the different reliability zone,”
The prior arts on record appears to teach this limitation except the feature – moving of the data item from the one of the reliability zones to the different reliability zone. Based on this rationale, Claims 1-3 and 6-17 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASUD K KHAN whose telephone number is (571)270-0606. The examiner can normally be reached Monday-Friday (8am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MASUD K KHAN/            Primary Examiner, Art Unit 2132